 In the Matter of PHELPSDODGE COPPER PRODUCTS CORPORATION,HABIRSHAW CABLE AND WIRE DIVISIONandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I.O.Case No. R-2048SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONNovember, 228, 1940On October 9, 1940, the National Labor Relations Board, hereincalled the Board; issued a Decision and Direction of Election inthis proceeding,' directing that an election by secret ballot be con-ducted among certain employees of Phelps Dodge Copper ProductsCorporation,Habirshaw Cable and Wire Division, Yonkers, NewYork, herein called the Company, to determine whether they de-sire to be represented for the purposes of collective bargaining byUnited Electrical, Radio & Machine Workers of America, C. I. 0.,herein called the ,United, or by Local No. 3, International Brother-hood of ElectricalWorkers, A. F. of L., herein called the Brother-hood, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on November 7, 1940, under the direction and super-vision of the Regional Director for the Second Region (New YorkCity).On November 9, 1940, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, prepared and dulyserved upon the parties an Election Report, setting forth the resultsof the election.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.127 N.L.R. B. 729.28 N. L. R. B., No. 32.283297-41167 168DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to theresults ofthe balloting,the RegionalDirectorreportedas follows :Total number eligible to vote_________________________________643Total number of ballot's cast----- ____________________________595Total number of valid ballots________________________________Total number of votes in favor of C. I. 0. United Electrical,572Radio & Machine Workers of America_____________________ 261Total number of votes in favor of Local No., 3, InternationalBrotherhood of Electrical Workers, A. F. of L_____________275Total number of votes in favor of neither union---------------36Total number of blank votes_________________________________1Total number of void ballots___`______________________________0Total number of challenged ballots___________________________22On November-15, 1940, the United and the Brotherhood enteredinto a stipulation requesting that a run-off election be held by theBoard in which the names of the two unions only were to appearon the ballot.The Company opposed this run-off election, andasked for oral argument before the Board in Washington, D. C.The Company's request is hereby denied.The Election Report reveals that neither competing organizationreceived a majority of the votes cast but that a substantial majorityof the employees voting desire one or the other of the two organiza-tions to bargain collectively for them.Under these circumstances,we shall direct a run-off election among the employees in the appro-priate unit in which the eligible employees will be given the oppor-tunity to decide whether they desire to be represented by the Unitedor by the Brotherhood for the purposes of collective bargaining.DIRECTION OF, RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIREOTF.D that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collectivebargaining with Phelps Dodge Copper Products Corporation, iIabir-shaw Cable and Wire Division, Yonkers, New York, an electionshall be conducted as early as possible, but not later than thirty(30) days from the date of the Direction of Run-Off Election underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees described in the Direction ofElection issued on October 9, 1940, but, excluding those who have PHELPS DODGE CORPORATION169since quit or been discharged for cause, to determine whether. theydesire to be represented for the purposes of collective bargainingby United Electrical, Radio & Machine Workers of America, C. I. O.,or by Local No. 3, International Brotherhood of Electrical Workers,A. F. of L.MR. WILLIAM M. LEISERSON,concurring :For reasons explained in my dissenting opinions,2 I cannot agree,tothe policy of the Board in ordering run-off elections. In theabsence of a third member of the Board at the present time, however,I feel that proper administration of the Act requires my adherenceto the Board's established practice until that practice can be re-considered by a third Board member.Accordingly, I concur inthe direction of this run-off election.the above Supplemental Decision and Direction of Run-Off Election.2Matter of Coos Bay Lumber CompanyandLumber and Sawmill Workers Union LocalNo. 2573,16 N. L. R. B. 476;Matter of R. K. LeBlond Machine Tool Co., CincinnatiElectrsoaiTool Co.andIndependent Employees Organization,22 N. L.R. B. 465.